Citation Nr: 0430877	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  01-08 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) non-service-connected 
disability pension benefits in the amount of $2,036.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in San Juan, Puerto Rico, which denied wavier of 
recovery of an overpayment of VA non-service-connected 
disability pension benefits in the calculated amount of 
$2,036.  In September 2002, the veteran presented oral 
testimony before a Hearing Officer for the Committee on 
Waivers and Compromises at a hearing held at the RO.  

In June 2003, the Board remanded the veteran's claim to 
schedule him for a Travel Board hearing.  The veteran in July 
2003 withdrew his request for a Travel Board hearing and 
instead requested a hearing at the RO before a Hearing 
Officer.  The veteran in October 2003 then canceled his 
scheduled hearing at the RO before a Decision Review Officer.  
In light of the above, no further development with regard to 
a hearing is necessary.


FINDINGS OF FACT

1.  In December 1998, the RO granted additional non-service-
connected pension benefits on the basis of the veteran's then 
stepchild, V, being a dependent child for purposes of VA 
pension benefits.

2.  In letters prior to the above-mentioned grant of 
additional non-service-connected pension benefits and in a 
December 1998 letter granting the above-mentioned benefits, 
the RO informed the veteran that he should immediately report 
any change in the status of a dependent because failure to 
quickly notify VA of a dependency change will result in an 
overpayment of benefits, which must be repaid.

3.  In February 1999, the veteran got divorced from V's 
mother and V was no longer his dependent child.

4.  In June 1999, the veteran informed the RO of his divorce 
from V's mother.

5.  In January 2000, the veteran notified the RO that he did 
not have a dependent child.

6.  In February 2000, the RO suspended payment of the 
veteran's non-service-connected pension benefits.

7.  In November 2000, the RO retroactively reduced the 
veteran's non-service-connected pension benefits to $189 
effective March 1, 1999, and terminated his pension benefits 
effective April 1, 1999.  This action resulted in an 
overpayment of $2,036, in non-service-connected pension 
benefits.

8.  The creation of the overpayment of VA non-service-
connected pension benefits in the amount of $2,036 was not 
due to the veteran's fraud, misrepresentation, or bad faith.

9.  Collection of the overpayment would cause undue hardship 
to the veteran as it would endanger his ability to provide 
for basic necessities.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation, or 
bad faith of the veteran, and recovery of the overpayment of 
VA non-service-connected pension benefits in the amount of 
$2,036, would be against the principles of equity and good 
conscience and is, therefore, waived.  38 U.S.C.A. §§ 5107, 
5302(a) (West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA is not 
applicable to cases involving waiver of indebtedness.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).

Factual Background

In December 1998, the RO granted additional non-service-
connected pension benefits on the basis of the veteran's then 
stepchild, V, being a dependent child for purposes of VA 
pension benefits.  In letters prior to the grant of 
additional non-service-connected pension benefits and in the 
December 1998 letter granting such benefits, the RO informed 
the veteran to immediately report any change in the status of 
a dependent because failure to quickly notify VA of a 
dependency change will result in an overpayment of benefits, 
which must be repaid.

In February 1999, the veteran got divorced from V's mother.  
In June 1999, the veteran submitted a copy of his divorce 
decree to the RO.  

On January 12, 2000, the veteran submitted a VA Form 21-0517 
(improved pension eligibility verification report (veteran 
with children)) showing that he stated that he had no 
unmarried dependent children, either in his custody or not in 
his custody.  He reported that his monthly Social Security 
income was $514 and that he had no other sources of income.

The RO in February 2000 suspended payment of the veteran's 
benefits because of questions about when V ceased to be his 
dependent.  Later that month, the veteran submitted a VA Form 
21-686c (declaration of status of dependents) reflecting that 
V stopped living with him on February 5, 1999, the date of 
his divorce from V's mother.

The veteran completed a VA Form 20-5655 (financial status 
report (FSR)) in September 2000.  He reported that his total 
monthly income was $789 - $514 in Social Security income and 
$275 in other monthly retirement income.  He reported that 
his monthly expenses totaled $786 - $26 for housing, $250 for 
food, $50 for utilities and heat, $60 for the telephone, $250 
for medical expenses, $75 for clothing, and $75 for 
transportation.  He reported that he had no assets or debts.

In November 2000, the RO retroactively reduced the veteran's 
non-service-connected pension benefits to $189 effective 
March 1, 1999, and terminated his pension benefits effective 
April 1, 1999, on the basis that he had excessive countable 
income for a veteran with no dependents.  This action 
resulted in an overpayment of $2,036, in non-service-
connected pension benefits.  An audit dated in January 2001 
reflects that VA determined that the overpayment of VA 
pension benefits based on the veteran having a dependent 
child occurred during the period from March 1999 to January 
2000.

The veteran submitted another FSR in February 2001.  He 
reported that his total monthly income was approximately $808 
- $532 in Social Security income and approximately $276 in 
other monthly retirement income.  He reported that his 
monthly expenses totaled approximately $860 - $26 for 
housing; $250 for food, approximately $67 for water, lights, 
and gas; $400 for medical expenses; and approximately $117 
for monthly payments on installment contracts and other 
debts.  He reported that he had no assets.  He also indicated 
that he had an original debt of $3000, on which he still owed 
$1000 and paid $117 a month.

In a November 2001 FSR, the veteran reported that his monthly 
income was $817 - $533 in Social Security income and $284 in 
monthly retirement income.  He reported that his monthly 
expenses totaled approximately $890 - $23 for housing, $300 
for food, $100 for utilities and heat, $50 for 
transportation, $250 for medical expenses, $50 for clothing, 
and approximately $117 for monthly payments on installment 
contracts and other debts.  He reported that he had no 
assets.  He also indicated that he had an original debt of 
$3000, on which he still owed $2000 and paid approximately 
$117 a month.

At the September 2002 hearing, the veteran testified that he 
struggled financially.

In a September 2002 FSR, the veteran reported that his total 
monthly income was approximately $830 - $546 in Social 
Security income and approximately $284 in other monthly 
retirement income.  He reported that his monthly expenses 
totaled $731 - $16 for housing, $150 for food, $15 for 
utilities and heat, $60 for public transportation, $100 for 
medical expenses, $40 for the telephone bill, $150 for 
entertainment, $100 for laundry, and $100 for restaurants.  
He reported that he only had $60 in assets.  He also 
indicated that he had an original debt of $3000, on which he 
still owed $1500 and paid approximately $117 a month.

The veteran also submitted an improved pension eligibility 
verification report in September 2002.  He stated that his 
monthly income was $546 in Social Security benefits and 
approximately $284 in other retirement income.  He stated 
that he had no other assets or income.

The veteran submitted another FSR in October 2003.  He 
reported that his total monthly income was $838 - $554 in 
Social Security income and $284 in other monthly retirement 
income.  He reported that his monthly expenses totaled $838 - 
$14 for housing, $300 for food, $40 for utilities and heat, 
$200 for medical expenses, $140 for laundry, $100 for public 
transportation, and $50 for miscellaneous expenses.  He 
reported that he only had no assets or debts.  

Analysis

A claimant who is receiving a pension is required to report 
to the VA any material change or expected change in income or 
other circumstance that affects the payment of benefits.  38 
C.F.R. § 3.660 (2004).  

The Board notes that the Committee considered the facts in 
this case, and concluded that the veteran had not 
demonstrated fraud, willful misrepresentation, or bad faith 
in the creation of the overpayment now at issue.  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  As there appears to be 
no indication of intent to deceive or to seek unfair 
advantage by the veteran, no legal bar to the benefit now 
sought is present.  See 38 C.F.R. § 1.963(a). 

The sole question remaining is whether it would be against 
equity and good conscience for VA to require repayment of the 
instant indebtedness.  38 U.S.C.A. § 5302.  The veteran 
requested waiver of the debt as recovery would cause undue 
financial hardship.  The Committee denied waiver on the basis 
that recovery would not be against the principles of equity 
and good conscience.  The Board disagrees.

In applying the equity and good conscience standard to a 
case, the factors to be considered by the adjudicator are: 
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) whether collection would deprive the debtor 
or the debtor's family of basic necessities, (3) whether 
recovery of the debt would nullify the objective for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has changed position to his detriment 
due to his reliance upon receipt of VA benefits. 
Additionally, the adjudicator must conduct a "balancing of 
the faults," weighing the fault of the debtor against any 
fault attributable to the VA.  38 C.F.R § 1.965(a).

To begin with, recovery would not defeat the original purpose 
of the benefit by nullifying the objective for which it was 
intended.  The non-service-connected disability pension 
benefits program is an income-based program, intended to 
provide a basic level of support for veterans with wartime 
service.  In this case, the veteran, who had no dependent 
children as of February 6, 1999, had income as of that date 
that exceeded the maximum income levels set by law.  In 
addition, failure to make restitution would result in unfair 
gain to the veteran because he accepted VA pension benefits 
that were predicated on having a dependent child.  He thus 
accepted money to which he was not entitled.  At the same 
time, the record establishes a drop file stamp.  This tends 
to establish that the case was worked without the file and 
that the status of V was not questioned when informed of the 
divorce.  However, it is undeniable that the veteran did not 
inform the AOJ of the status of V in a timely manner.  
Whether an alert adjudicator should have questioned the 
status of V is something the Board has considered in reaching 
the ultimate decision.

The veteran divorced V's mother in February 1999, resulting 
in V no being his dependent effective the date of the 
divorce.  Although the veteran claims that he reported the 
changes in dependents in a timely manner, the record reflects 
that he did not report his divorce until June 1999 and that 
he did not report that he had no dependent children until 
January 12, 2000.  The RO in February 2000 suspended the 
veteran's pension benefits and later that month the veteran 
explicitly stated that that V was no longer his dependent 
child.  In November 2000, the RO retroactively reduced the 
veteran's non-service-connected pension benefits to $189 
effective March 1, 1999, and terminated his pension benefits 
effective April 1, 1999, on the basis that he had excessive 
countable income for a veteran with no dependents.  In that 
regard, the audit in January 2001 reflects that VA determined 
that the overpayment occurred during the period between March 
1999 and January 2000.  

It is true that VA continued to pay the veteran pension 
benefits as if he had a dependent child for the period from 
June 1999 to January 2000 even though VA was notified in June 
1999 that he had divorced V's mother.  However, VA is not at 
fault in paying those benefits during that time period 
because the mere fact that VA knew that the veteran was 
divorced from V's mother does not mean that VA should have 
assumed that V was no longer the veteran's dependent child 
for pension purposes.  In June 1999, the veteran did not 
state that V was no longer his dependent child, and it was 
not until January 12, 2000, that he first directly addressed 
her status as a dependent, at which time he reported that he 
had no dependent children.
 
The veteran is 72 years old.  He received VA non-service-
connected pension benefits from 1974 to 1999.   Since the 
veteran is not currently receiving VA pension benefits, any 
collection of the overpayment would have to come from the 
veteran's other sources of income.  The first three FSRs, 
which were submitted by the veteran in 2000 and 2001, reflect 
that his monthly expenses nearly exceeded or did exceed his 
monthly income.  The fourth FSR, which was submitted in 
September 2002, reveals that his monthly income exceeded his 
monthly expenses, but the FSR did not include a monthly 
payment on an installment contract in the calculation of 
monthly expenses.  The last FSR, submitted in October 2003, 
shows that the veteran's monthly income equals his monthly 
expenses.  Also, he has no assets that he could liquidate to 
repay the overpayment.  The Board has no reason to question 
the financial information provided by the veteran.  
Therefore, the Board finds that recovery of the overpayment 
would result in an undue financial hardship depriving the 
veteran of basic necessities.

In short, the Board gives more weight to the fact that 
recovery of the overpayment would create an undue financial 
hardship than to the other factors as defined in 38 C.F.R. 
§ 1.965(a).  Accordingly, recovery of an overpayment of VA 
non-service-connected disability pension benefits in the 
calculated amount of $2,036, would be against the principles 
of equity and good conscience and is, therefore, waived.  
38 U.S.C.A. §§ 5107, 5302(a); 38 C.F.R. §§ 1.962, 
1.963, 1.965.


ORDER

Entitlement to waiver of recovery of an overpayment of VA 
non-service-connected pension benefits in the amount of 
$2,036 is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



